Citation Nr: 0209554	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  92-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1990 
rating decision by the Chicago, Illinois, Regional Office 
(RO), which confirmed a 20 percent for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, and a 10 percent evaluation for post-traumatic 
stress disorder.  In March 1993, the Board remanded the case 
to the RO for further evidentiary and procedural development.  
By a decision rendered October 25, 1994, the Board granted an 
increased rating of 30 percent evaluation for the service-
connected back disability (a 10 percent evaluation for 
wedging of the T12 and L1 vertebral bodies under Diagnostic 
Code 5285 was granted and added to the 20 percent evaluation 
in effect for limitation of back motion under Diagnostic Code 
5292), and denied an evaluation in excess of 10 percent for 
post-traumatic stress disorder.  In a November 1994 rating 
decision, the RO implemented the October 25, 1994 Board 
decision's grant of an increased rating of 30 percent for the 
service-connected back disability, effective October 6, 1990 
(on that November 1994 rating decision sheet, the RO coded 
the service-connected back disability under Codes 5285 and 
5292).  Thereafter, the appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  

In January 1995, the Deputy Vice Chairman of the Board denied 
appellant's motion for reconsideration of that decision.  In 
January 1996, the Secretary of the Department of Veterans 
Affairs (VA) and appellant, through his attorney, filed with 
the Court a Joint Motion for Remand and to Stay Further 
Proceedings, with respect to these aforementioned increased 
rating issues.  By Order rendered January 25, 1996, the Court 
granted the Joint Motion to Remand, vacated the Board's 
October 25, 1994, decision, and remanded the case for 
compliance with the instructions in the Motion.  Accordingly, 
in December 1996, the Board remanded the case to the RO for 
additional evidentiary development in compliance with the 
instructions in the Motion; and reframed that back disability 
rating issue as "entitlement to an increased rating for a 
back disability, classified as post-traumatic degenerative 
disc disease of the lumbar spine, currently assigned a 
30 percent evaluation."  

Subsequently, in October 2000, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder.  This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims.  While the appeal was pending, the Office of General 
Counsel for VA filed a Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  This Motion was made as a result of a change in 
the law governing the issues on appeal.  The appellant's 
representative indicated he did not oppose the Motion.  The 
Court granted the joint motion in October 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court.  

With regards to another procedural matter involving the post-
traumatic stress disorder increased rating issue, during the 
appeal, the VA amended its regulations for rating mental 
disorders, effective November 7, 1996.  See 38 C.F.R. 
§§ 4.125-130 (1997-2001).  Section 4.132 has been 
redesignated as § 4.130.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appeal as to the issues of an 
increased rating for a service connected back disability and 
post-traumatic stress disorder has been obtained.

2.  The appellant's service-connected back disability is 
manifested primarily by complaints of back pain with 
occasional radiating pain down the lower extremities, no more 
than moderate to severe limitation of motion of the back, 
some decreased sensation in the lower extremities, and 
radiographic findings of degenerative disc/joint disease of 
the low back with anterior wedging of T12 and L1 vertebral 
bodies.  The thoracolumbar spinal fractures are not 
manifested by any spinal cord involvement, or abnormal 
mobility requiring a brace.  There is some muscle spasm, 
however, deep tendon reflexes of the lower extremities are 
active and equal; there is no atrophy of the lower 
extremities except mild right calf atrophy; and he is 
ambulatory with normal gait.  

3.  Any lumbar intervertebral disc syndrome or restricted low 
back motion cannot be reasonably characterized as more than 
severe in degree.  

4.  The appellant's post-traumatic stress disorder for the 
period prior to November 7, 1996 was manifested primarily by 
complaints of recurrent nightmares and flashbacks related to 
Vietnam, insomnia, irritability, and anger.  However, he was 
well-oriented, and had intact cognitive functioning, a full 
affect, and an euthymic mood, except for irritability.  His 
service-connected post-traumatic stress disorder did not 
prevent him from maintaining employment as a construction 
worker.  His service-connected post-traumatic stress disorder 
did not result in more than mild social and industrial 
impairment.  

5.  The appellant's post-traumatic stress disorder for the 
period on and subsequent to November 7, 1996 does not result 
in more than mild social and industrial impairment or result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but 
no more, for appellant's service-connected back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine with wedging of T1 and L1 vertebral bodies, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5285, 5292, 5293 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for appellant's service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(effective prior, and on and subsequent, to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his back and 
psychiatric disabilities are of such severity as to warrant 
higher evaluations.  He argues that his back disability is 
manifested by restricted motion, constant pain and stiffness, 
muscle spasms, and occasional radiating pain down the lower 
extremities with numbness of the feet.  It is asserted that 
he experiences post-traumatic stress disorder symptomatology, 
including frequent nightmares, irritability, anxiety, 
flashbacks, and sleep difficulties.  His representative 
argues that recent VA examinations were inadequate in 
evaluating the service-connected back and psychiatric 
disabilities in issue.  It is requested that consideration be 
provided to appropriate regulatory provisions, including 
38 C.F.R. § 4.7, pertaining to the higher of two evaluations.  
It is requested that the benefit-of-the-doubt doctrine be 
applied.


I.  VCAA

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to said claims have been properly 
developed and that no useful purpose would be served by again 
remanding these issues with directions to provide further 
assistance to the appellant.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this regard there has been notice as to 
information needed, examinations have been provided, 
treatment records have been obtained, there has been a 
personal hearing at the RO, and there has been rating 
decisions and a statement of the case with supplements sent 
to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  A comprehensive medical history and 
detailed clinical findings regarding his low back and 
psychiatric disabilities over the years are documented in the 
medical evidence.

Further, pursuant to the Board's March 1993 remand, VA 
orthopedic, neurologic, and psychiatric examinations were 
conducted in May 1993.  The orthopedic examination report 
included a medical opinion as to the etiology of additional 
spinal abnormalities of the back, and provided an evidentiary 
basis for the RO's November 1994 rating decision, which 
implemented the October 25, 1994 Board decision's grant of an 
increased rating of 30 percent for the service-connected back 
disability (based on adding a 10 percent evaluation for 
demonstrable deformities of T12 and L1 vertebral bodies under 
Diagnostic Code 5285 to the 20 percent evaluation in effect 
for limitation of back motion under Diagnostic Code 5292).  
The Joint Motion for Remand, in part, instructed that 
appellant should be scheduled for a neurologic examination to 
"ascertain the neurological manifestations of disability 
attributable to the veteran's service-connected back 
condition"; and that "the Board refer the case to the RO 
with instructions to obtain a new psychiatric evaluation to 
include a GAF and a social and industrial survey" and for 
the examiner to specify in detail which symptoms were 
reasonably attributable to the service-connected post-
traumatic stress disorder versus alcohol dependency or 
personality disorder.  

Pursuant to the Board's December 1996 remand, a VA 
psychiatric examination and social and industrial survey were 
conducted in February 1998 and another VA psychiatric 
examination was conducted in July 1998.  Said psychiatric 
examinations and social and industrial survey were detailed 
and comprehensive as to the nature and severity of 
appellant's psychiatric impairment.  The psychiatrist 
assigned a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  Moreover, 
the psychiatrist addressed the question of which symptoms 
were reasonably attributable to the service-connected post-
traumatic stress disorder, attributing nearly all of 
appellant's psychiatric symptomatology to a personality 
disorder, not the service-connected post-traumatic stress 
disorder, and discussing the effect such symptomatology has 
on employability.  The psychiatrist did not indicate that any 
additional psychological testing/other medical development 
was necessary.  

Additionally, the RO has requested additional, relevant VA 
and private medical records and other information/evidence as 
directed in that remand; and available records have been 
associated with the claims folders.  There is no indication 
that other medical records exist that would reveal a greater 
degree of severity of the back and psychiatric disabilities 
at issue than that shown by the current evidentiary record.  
Contrary to appellant's representative's assertions, the 
Board finds that the VA examinations and social and 
industrial survey conducted pursuant to the Board's December 
1996 remand are detailed and comprehensive as to the nature 
and severity of the service-connected back and psychiatric 
disabilities, are sufficiently responsive to the remand 
directives, and are adequate for rating purposes.  

Thus, the Board concludes that the evidence is sufficient for 
purposes of reaching a fair and well-reasoned decision on the 
issues on appeal, and that the duty to assist the appellant 
pursuant to the VCAA has been satisfied.  Additionally, all 
pertinent notice has been provided in the documents sent to 
the appellant.  The RO has indicated to the appellant in 
various letters and documents what evidence he should provide 
and what would be obtained by the RO.  All relevant evidence 
to equitably decide the claim has been obtained.  There is no 
evidence that there are additional records that should be 
obtained, nor is there evidence that a claim would be 
substantiated by the administration of another examination.  
See also 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
These regulations provide no additional duties, are not more 
favorable to the appellant than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  
38 U.S.C.A. §§ 5103,  5103A; 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).

II.  Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected back 
and psychiatric disabilities in the context of the total 
history of those disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

A.  An Evaluation in Excess of 30 Percent for
Service-Connected Back Disability

Appellant's service medical records reveal that in February 
1971, shortly prior to service separation, he was treated for 
back pain after heavy lifting.  Significantly, he gave a 
history of having fallen off a bunker, injuring his back, 
three months earlier.  Clinical findings included paraspinal 
muscle spasms, but no radiculopathy.  Radiographic findings 
suggested an old compression fracture versus Schmorl's nodes 
at L1.  The impression was lumbosacral strain.  A May 1971 VA 
orthopedic examination report, shortly after service, 
revealed that he was able to bend forward and touch his 
fingertips to his toes, and lateroflexion and rotation of the 
back were to more than 45 degrees.  There was no evidence of 
muscle spasms or neurologic deficits.  However, x-rays of the 
low back revealed disc space narrowing at L1 and L2 and 
wedging of the L1 vertebral body, which was medically 
attributed as more likely a congenital deformity versus 
traumatic etiology.

The evidentiary record reflects that the appellant has been 
employed since at least the 1980's primarily as a 
construction worker.  On January 1988 VA examination, he 
complained of back pain.  Clinically, marked paraspinal 
muscle spasms were noted.  The back had forward flexion to 
30 degrees, backward extension to 5 degrees, and 
lateroflexion to 10 degrees on the right and 20 degrees on 
the left.  The x-rays revealed wedging deformities at T12 and 
L1 levels with degenerative changes, which were medically 
attributed as likely due to traumatic injury during military 
service.  During a subsequent VA neurologic examination in 
June 1988, range of motions of the back had significantly 
improved.  Forward flexion was to approximately 75 degrees, 
backward extension was to 10 degrees, and lateroflexion was 
to 15 degrees, bilaterally.  Significantly, there were no 
complaints of radicular symptoms, and neurologic findings 
were essentially negative.  The assessment included probable 
old compression fractures at T12 and L1 levels, with 
degenerative disc disease.  A VA orthopedic examination 
report in October 1990 revealed essentially similar findings 
as that neurologic examination.  He reportedly continued to 
be employed as a laborer, despite his back disability.

In written correspondence from a union official dated in July 
1991, the appellant was reported to have been laid off from 
work the previous month due to his back condition, which 
allegedly prevented him from performing his duties as a 
laborer.  During a hearing on appeal held in September 1991, 
the appellant testified that he had been unable to perform 
his duties as a road construction flagman, on account of his 
back pain with radiating pain down the lower extremities; 
that his job required "standing all day long 10 hours a day 
six days a week"; that he wore a TENS unit; and that he 
required medications for pain.  See September 1991 hearing 
transcript, at T. 3-6.  However, during VA examination in May 
1993, he reportedly had returned to full-time employment as a 
construction worker.  See May 1993 VA psychiatric examination 
report.

The report of VA orthopedic examination in May 1993 reflects 
that the appellant complained of low back pain and occasional 
radiating pain down the lower extremities with numbness of 
the thighs, but specified that the majority of the pain was 
restricted to the back area.  Ranges of motion of the [back] 
were 60 degrees' forward flexion, 10 degrees' backward 
extension, and 20 degrees' lateroflexion, bilaterally.  From 
an industrial standpoint, an important back motion is forward 
flexion, since it is utilized for bending, lifting, and 
pushing.  These ranges of back motion reported on the May 
1993 examination may be reasonably characterized as at least 
moderately restricted, since forward flexion and 
lateroflexion were each limited to approximately one-third of 
normal, although backward extension was severely restricted.  
See January 1994 private chiropractic examination report, 
which listed "normal" measurements of back ranges of motion 
as:  90 degrees' forward flexion, 30 degrees' backward 
extension, 30 degrees' lateroflexion, bilaterally, and 30 
degrees' rotation, bilaterally.  Significantly, the 
orthopedist on that May 1993 VA examination opined that 
appellant's "condition" was moderate to severe in nature. 

That January 1994 private chiropractic examination report 
listed appellant's gait as normal.  Straight leg raising 
testing was to 45 degrees', bilaterally; and deep tendon 
reflexes were all "2-plus", except for "1-plus" at the 
left patella.  His back displayed 40 degrees' forward flexion 
with pain, 5 degrees' backward extension with pain, 20 
degrees' lateroflexion, bilaterally, 20 degrees' rotation to 
the left, and 15 degrees' rotation to the right.  These 
ranges of motion reported on that January 1994 examination 
may be reasonably characterized as at least moderately 
restricted, since forward flexion, lateroflexion, and 
rotation were each limited to approximately one-third to one-
half of normal, although backward extension was severely 
restricted.  

VA outpatient treatment records dated in March 1997 reflect 
that appellant reported that he had not worked since a bar 
fight that occurred the previous month.  Private medical 
reports dated in February 1997 reveal that appellant 
sustained serious knife wounds in a bar fight.  

On June 1997 VA neurologic examination, it was reported that 
appellant was a construction worker.  Clinically, there was 
mild, symmetric atrophy of the thighs with fasciculations, 
and left calf spasm.  There was no gross weakness or 
tenderness to palpation; and sensation was intact.  The 
assessment was bilateral lower extremity fasciculations, of 
unclear etiology.  Another June 1997 VA examination report 
revealed that motor status was "5/5".  There was slightly 
decreased sensation in the distal lower extremities.  Deep 
tendon reflexes were "2-plus."  Gait was normal.  The 
assessments included "[m]yoclonus at rest.  This appears to 
be benign and unchanged....  Peripheral neuropathy, stocking 
distribution, to light touch only.  This may reflect his 
history of alcohol use."  

Mayo Clinic private medical records dated from December 1997 
to January 1998 reflect that on December 1997 examination, it 
was noted that appellant "works in a physically demanding 
job on highway construction."  Clinically, his gait was 
normal.  Ranges of back motion were noted to be moderately 
restricted, although with pain on extremes of motion and 
tenderness.  Straight leg raising test was negative; the 
lower extremities had normal strength; and there was some 
decreased sensation on the left.  The diagnoses included 
mechanical low back pain with no evidence of radiculopathy or 
focal neurological deficit; excessive motor neuron 
excitability characterized by fasciculations and cramps; and 
left superficial femoral cutaneous neuropathy.  On another 
December 1997 examination, appellant's gait was described as 
antalgic due to back pain.  There was no atrophy or 
radiculopathy; reflexes were normal; and there was decreased 
sensation involving the left superficial femoral cutaneous 
nerve.  Electromyographic studies revealed a "predominantly 
old and at best very indolent diffuse process of the motor 
neuron axons.  The changes are borderline.  He has some 
fasciculations of the gastrocnemius muscle...."  In January 
1998, it was noted that based on the December 1997 
examinations, the final diagnoses were "[f]asciculation-
cramp syndrome with no clinical or electrophysical evidence 
of active motor neuron disease...[p]ossible chronic bilateral 
lumbosacral radiculopathies, inactive...[m]echanical low back 
pain."  

On February 1998 VA spinal examination, appellant reported 
that he was currently laid off from work.  He complained of 
constant back pain, for which he took medications.  
Clinically, there were no paresis/paralysis in any extremity.  

On February 1998 VA orthopedic examination, appellant's back 
exhibited 30 degrees' forward flexion with complaints of low 
back pain, 15 degrees' backward extension, and 15 degrees' 
lateroflexion.  These ranges of motion reported on February 
1998 examination may be reasonably characterized as at least 
moderately restricted, since extension and lateroflexion were 
each limited to approximately one-half of normal, although 
forward flexion was severely restricted.  The examiner 
remarked that it was unclear whether the ranges of motion 
were completely accurate; and that underlying somatization-
type problems should be considered.  He also opined that the 
etiology of appellant's low back pain was unclear, since x-
rays of the lumbar spine showed "only mild arthritic 
changes.  Regarding his work situation the way he says his 
back hurts, it can play a role in hindering his activities to 
a mild to moderate level."  

On February 1998 VA neurologic examination, appellant 
complained of numbness/tingling in the extremities.  
Clinically, the lower extremities had "5/5" strength.  Deep 
tendon reflexes were "1-plus", symmetric, and 
nonpathologic.  The sciatic nerve and its branches were 
bilaterally intact.  Straight leg raising test was negative.  
There were no diffuse fasciculations, except in the right 
quadriceps.  Muscle tone was within normal limits, although 
slight stimulation caused an increase in lower extremities 
muscle tone.  

On July 1998 VA neurologic examination, appellant complained 
of constant back pain with markedly diminished ranges of 
motion, particularly with prolonged 
sitting/standing/repetitive movement.  He also complained of 
left thigh numbness with decreased sensation in the legs and 
cramping.  Significantly, he was currently employed as a 
construction worker.  He did not require any assistive 
devices.  He denied any muscle weakness.  Clinically, motor 
status was "5/5."  All muscle groups had good strength.  
The quadriceps and hamstrings were well-developed.  There was 
mild calf musculature atrophy but with good strength.  He was 
able to rise from a squat position.  The lower extremities 
exhibited "2-plus" deep tendon reflexes at the ankle and 
knees.  The lower extremities had subjective decreased 
sensation.  Significantly, however, gait, station, and 
coordination were normal.  There was back tenderness.  
Extremely limited mobility due to complaints of back pain was 
noted.  The back exhibited approximately 15 degrees' forward 
flexion, 5 degrees' backward extension, 10 degrees' 
lateroflexion, and "no rotation."  These ranges of motion 
reported on July 1998 VA examination may be reasonably 
characterized as severely restricted, since forward flexion, 
lateroflexion, and rotation were each limited to 
approximately one-third or less of normal.  However, the 
examiner remarked that "at one point during the exam when 
[appellant] complained of calf spasm he was able to achieve 
90 degrees of forward flexion for a brief period of time.  In 
addition on two other occasions when minimally observed, he 
was able to bend over and massage his thighs and calves."  
The examiner opined, in pertinent part, that:

The degree of functional impairment by 
history an[d] exam is difficult to 
ascertain as there are several 
inconsistencies.  He has very good 
muscular development and obviously 
performs a significant amount of exercise 
and works a strenuous job.  In addition 
on exam, he has markedly diminished range 
of motion but was observed on several 
occasions to have free forward flexion to 
at least 90 degrees....  In addition, he 
also has evidence for degenerative disc 
disease which may cause him chronic low 
back pain, however, once again, the level 
of functional impairment is difficult to 
ascertain but at this time I believe he 
would be minimally impaired at best due 
to his degenerative disc disease. 

Private clinical records reveal that in June 1999, appellant 
complained that he heard a "pop" and experienced sudden 
onset of sharp low back pain with radiation down the legs.  
Deep tendon reflexes were "1-plus" at the left ankle and 
knee and "2-plus" at the right ankle and knee.  
Goldthwait's, straight leg raising, and Lasques tests were 
positive on the right and negative on the left.  X-rays 
revealed a severely decreased lumbar lordotic curve, L5-S1 
disc space narrowing, an old T12 compression fracture, and 
lumbar vertebral spurring.  Written statements dated in June, 
July, and September 1999 certified that appellant was 
receiving treatment and was unable to work from June 30-July 
5, 1999 and on September 20, 1999.  

Significantly, however, in October 1999, an MRI of the 
lumbosacral spine was conducted to rule out a suspected 
herniated disk/possible stenosis.  The MRI revealed some disc 
space narrowing and Schmorl's nodes at various levels; mild 
L1-L2 disc bulge; moderate diffuse central disc bulge/mild 
asymmetric right prolapse at L2-L3 with mild hypertrophic 
changes; mild diffuse disc bulge at L3-L4 with degenerative 
changes; moderate diffuse disc bulge at L4-L5 with effaced 
right L4 nerve root ventral foraminal fat likely due to 
diffuse disc bulge and degenerative changes; and moderate 
diffuse disc bulge at L5-S1 with bilateral effacement of 
foraminal fat and degenerative changes.  Significantly, there 
was no evidence of spinal cord compression or myelomalacia.  
In a written clinical record dated later in October 1999, a 
private physician stated, in pertinent part, that said MRI 
results revealed:

Some foraminal narrowing bilaterally at 
L5.  Of doubtful significance since he 
does not have radicular pain or L5 root 
pain.  Does have some foraminal narrowing 
at L4-5 on the right as well.  Again of 
questionable significance since he's not 
having radicular pain.  He does not have 
any degree of significant central 
stenosis.  Just a very degenerative 
spine....  There was some significantly 
inconsistent findings on exam with 
straight leg raising to 90 degrees 
sitting and 20 degrees supine which can 
not be accounted for other than on a 
functional basis....

In said October 1999 written clinical record, that physician 
commented that pain management might be an option; and that 
appellant was not considered a candidate for spinal surgery 
at that point.  

VA clinical records dated from December 1999 to March 2000 
primarily relate to disabilities other than the back.  
Significantly, Laborers Union records dated from 1972 to 
January 2000 reveal that appellant was employed with the same 
employer for the most part of the 1990's through January 
2000.  

Moderate limitation of motion of the lumbar segment of the 
spine will be assigned a 20 percent evaluation.  A 40 percent 
evaluation, the maximum evaluation assignable under this 
code, requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

Although there are conflicting clinical findings regarding 
whether the actual severity of restricted back motion 
exhibited on recent examinations may reasonably be 
characterized as more nearly approximating severe rather than 
moderate in degree, resolving all reasonable doubt in 
appellant's favor, the Board concludes that the restricted 
back motion is more nearly severe, particularly when 
considering any associated back pain and related symptoms.  
See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, a 40 percent evaluation, the maximum evaluation 
assignable under Diagnostic Code 5292 for severe limitation 
of motion of the lumbar segment, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. Part 4, Code 5292.  The maximum 
rating seems appropriate given the 1999 private medical 
findings and the MRI results more recently reported.

Under 38 C.F.R. Part 4, Diagnostic Code 5285, residuals of a 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces, may be assigned a 100 percent 
evaluation.  Residuals of fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals are rated on 
the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  Note:  Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebra of an adjacent segment.  38 C.F.R. Part 4, 
Code 5285.  The evidentiary record does not reflect any 
spinal cord involvement or abnormal mobility requiring a neck 
brace.  

It is reiterated that by a November 1994 rating decision, the 
RO implemented the October 25, 1994 Board decision's grant of 
an increased rating of 30 percent for the service-connected 
back disability, which was based on adding a 10 percent 
evaluation for wedging of the T12 and L1 vertebral bodies 
under Diagnostic Code 5285 to a 20 percent evaluation in 
effect for limitation of back motion under Diagnostic Code 
5292.  See November 1994 rating decision sheet.  This 
10 percent evaluation for wedging of the T12 and L1 vertebral 
bodies under Diagnostic Code 5285, added to the 40 percent 
evaluation awarded by the Board's decision herein based on 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar segment, computes to a 50 percent rating.  

Since the symptomatology attributable to the demonstrable 
deformities of T12 and L1 vertebral bodies overlaps to a 
great extent, given the close anatomical location of the 
vertebrae and similar functional attributes, assigning a 
10 percent evaluation for each demonstrable deformity of a 
vertebral body under Code 5285 would violate the proscription 
against pyramiding of ratings set forth in 38 C.F.R. § 4.14 
(2001).  In pertinent part, 38 C.F.R. § 4.14 states:  
"evaluation of the same manifestation under different 
diagnoses are to be avoided."  Furthermore, the Note set out 
in Code 5285 refers to the proscription against rating 
residuals of vertebral fractures separately, where only the 
first or last vertebra of an adjacent spinal segment is 
involved.  The appellant's demonstrable deformity of 
T12 vertebral body represents the last vertebra of the 
segment of the thoracic spine, which is adjacent to the 
demonstrable deformity of L1 vertebral body, the first 
vertebra of the segment of the lumbar spine.  The Court, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  In the appellant's case, the limitation of 
motion or other symptomatology resulting from the 
demonstrable deformities of T12 and L1 vertebral bodies is 
duplicative or overlapping with each other, and would 
constitute pyramiding if separately rated.  Thus, the Board 
concludes that adding the single 10 percent evaluation for 
demonstrable deformities of T12 and L1 vertebral bodies, 
together with the 40 percent evaluation based on Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
segment, more than adequately compensates the appellant, for 
the foregoing reasons.  

The Board has considered the applicability of other 
diagnostic codes in rating the service-connected back 
disability.  A 40 percent evaluation is the maximum 
evaluation assignable under Diagnostic Code 5295 for severe 
lumbar strain.  Under Diagnostic Code 5293, a 40 percent 
evaluation may be assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
The recent clinical evidence reflects that deep tendon 
reflexes were present and active and other findings did not 
reveal pronounced neurologic deficits.  While there was some 
lower extremity sensory diminishment, motor strength of the 
lower extremities was normal, as was gait.  Furthermore, 
although there was an atypical soft tissue density noted as 
possibly representing a lateral extruded disc on a lumbar CT 
scan in May 1993, a January 1994 CT scan revealed L5-S1 
degenerative disc disease without disc herniation.  Although 
an MRI study in October 1999 showed lumbar degenerative 
disc/joint disease with disc bulging, no actual disc 
herniation or spinal stenosis was noted in that study or in a 
contemporaneous private clinical report which interpreted 
said MRI results and concluded that appellant did not have 
any radicular pain.  Since the recent clinical evidence does 
not reflect more than severe intervertebral disc syndrome, an 
evaluation in excess of 40 percent under Diagnostic Code 5293 
is not warranted.  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities:

	The percentage ratings represent as far as 
can practicably be determined the average 
impairment in earning capacity resulting 
from such diseases and injuries and their 
residual conditions in civil occupations.  
Generally, the degrees of disability 
specified are considered adequate to 
compensate for considerable loss of 
working time from exacerbations or 
illnesses proportionate to the severity of 
the several grades of disabilities.  
38 C.F.R. § 4.1.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  There is no 
indication that the appellant has been frequently 
hospitalized for his service-connected back disability, and 
he reportedly is employed as a construction worker.  The 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
appellant's back disability manifested by degenerative disc 
disease, no more than severe limitation of 
motion/intervertebral disc syndrome, and demonstrable 
deformities of T12 and L1 vertebral bodies without any spinal 
cord involvement or abnormal mobility requiring a neck brace, 
is adequately compensated for by the 50 percent evaluation 
for the degree of functional loss resulting therefrom.

B.  An Evaluation in Excess of 10 Percent for
Post-Traumatic Stress Disorder

The VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§§ 4.125-132, effective February 3, 1988 until amended 
November 7, 1996, provided a general rating formula for 
psychoneurotic disorders, including post-traumatic stress 
disorder (Diagnostic Code 9411), based upon the degree of 
incapacity or impairment:  "Mild" social and industrial 
impairment warrants a 10 percent evaluation; "definite" 
warrants a 30 percent evaluation; "considerable" warrants a 
50 percent evaluation; and "severe" warrants a 70 percent 
evaluation.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132 (effective 
prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative," and invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In 
a Precedent Opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "[d]istinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  
Additionally, in Hood, the term "considerable" was declared 
as meaning "rather large in extent or degree."

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  A 
10 percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130 (effective 
November 7, 1996).

In pertinent part, the provisions of 38 C.F.R. § 4.129 
(effective prior to November 7, 1996), state:

	...in evaluating impairment resulting from 
the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as 
it affects industrial adaptability.  The 
principle of social and industrial 
inadaptability as the basic criterion for 
rating disability from the mental 
disorders contemplates those abnormalities 
of conduct, judgment, and emotional 
reactions which affect economic 
adjustment, i.e., which produce impairment 
of earning capacity.

In pertinent part, the provisions of 38 C.F.R. § 4.130 
(effective prior to November 7, 1996), state:

The severity of disability is based upon 
actual symptomatology, as it affects 
social and industrial adaptability.  Two 
of the most important determinants of 
disability are time lost from gainful 
work and decrease in work efficiency.  
The rating board must not underevaluate 
the emotionally sick veteran with a good 
work record, nor must it overevaluate his 
or her condition on the basis of a poor 
work record not supported by the 
psychiatric disability picture.  

In pertinent part, the provisions of 38 C.F.R. § 4.126(a)(b) 
(effective November 7, 1996), state:

(a) When evaluating a mental disorder, 
the rating agency shall consider the 
frequency, severity, and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

(b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an evaluation solely on the basis of 
social impairment. 

Appellant's service medical records do not reveal any 
treatment or findings pertaining to a psychiatric disability.  
In 1972, shortly after service, he was hospitalized and 
diagnosed for drug dependency and an inadequate personality.  
During VA psychiatric examination in April 1986, he 
complained of nightmares and flashbacks, nervousness, sleep 
difficulties, and interpersonal difficulties.  Clinically, he 
was well-oriented and his cognitive functioning was intact.  
Post-traumatic stress disorder was diagnosed, in addition to 
drug dependency and an antisocial personality disorder.  
Significantly, on VA psychiatric examination in June 1988, he 
denied any recent drug abuse, but admitted to recent alcohol 
use.  Clinically, he was well-oriented, his affect and mood 
were appropriate, and his cognitive functioning was 
essentially intact.  While he stated that he had perceptual 
abnormalities, these were not apparently considered by the 
examiner to be psychotic in nature; and substance abuse and 
personality disorder were diagnosed.

A VA psychiatric examination report in October 1990 revealed 
that the appellant complained of marked irritability, 
nightmares, and difficulty dealing with people.  However, 
clinically he was alert, well-oriented, and had an 
appropriate affect, with no impairment of judgment.  The 
examiner opined that the appellant had had considerable 
difficulty with social and industrial adaptability on account 
of diminished frustration tolerance and temper control, 
apparently on the basis of the appellant's history of 
difficulty retaining employment in the past.

VA outpatient treatment reports reflect that in March 1991, 
the appellant complained of depression, unemployability, and 
marital difficulties.  In a July 1991 written correspondence, 
a laborers union reported that the appellant had been laid 
off from work the previous month; however, this was on 
account of his back disability, rather than psychiatric 
cause.  During a hearing on appeal held in September 1991, 
the appellant reported having daily flashbacks and of a lack 
of friends other than his spouse.  However, he stated that 
psychotropic medications allowed him to sleep well some 
nights.  See September 1991 hearing transcript, at T. 9-11.  
A VA psychiatric examination report dated in May 1993 
revealed that he was taking psychotropic medications.  
Significantly, he reportedly was employed full-time as a 
construction worker.  While he complained of nightmares, 
flashbacks, irritability, sleep difficulties, aggressiveness, 
moodiness and depression regarding his recent divorce, 
clinically, his mood was not depressed nor was there 
impairment of psychomotor activity or lack of eye contact 
with the examiner.  In fact, his affect was described as 
full, he was alert and well-oriented, his cognitive 
functioning was essentially intact, and his mood was 
described as only slightly irritable.  The impressions were 
post-traumatic stress disorder, probable alcohol abuse, and 
strong antisocial personality traits versus personality 
disorder.

VA outpatient treatment records reveal that in February 1995, 
appellant indicated an intention to quit a job cutting down 
trees for the Department of Conservation because it involved 
"high stress."  In December 1996 and March 1997, it was 
reported that appellant had been recently doing quite well at 
work; and that he utilized his spare time well working with a 
computer.  It was indicated that he had not worked since a 
bar fight the previous month; that his "provocative" 
behavior toward a lady performer at that bar had apparently 
led to his being stabbed; and that his complaints included 
recurrent dreams about Vietnam noted as apparently related to 
this recent difficult situation.  Increased medication was 
prescribed.

Mayo Clinic clinical records reflect that on December 1997 
examination, it was noted that appellant "works in a 
physically demanding job on highway construction."  On 
February 1998 VA spinal examination, appellant reported that 
he was currently laid off from work.  

On February 1998 VA psychiatric examination, appellant 
complained of irritability, problems with a "short fuse', 
nightmares, and initial insomnia.  He denied startle 
reaction, hypervigilance, or avoidance of stimuli.  His 
medications included Valium, Prozac, Restoril, and trazodone.  
Significantly, he denied illicit substance use and reported 
only occasional alcohol use.  On mental status evaluation, he 
was oriented and alert.  He was casually dressed with fair 
grooming and hygiene.  Eye contact was described as fair.  
Psychomotor activity was increased.  He had increased rate 
and volume of speech accompanied by a "fair" amount of 
profanity.  Mood was neutral.  Affect was irritable.  He 
denied suicidal/homicidal ideation, delusions, and 
hallucinations.  Insight and judgment were impaired.  It is 
highly significant that the diagnoses were "AXIS I:  None"; 
and "AXIS II:  Antisocial personality disorder."  In other 
words, the examiner diagnosed only a personality disorder as 
representing the currently manifested psychiatric 
symptomatology shown on that examination.  However, since 
service connection is not in effect for a personality 
disorder, symptomatology attributable to a personality 
disorder may not be considered in evaluating the severity of 
the service-connected post-traumatic stress disorder.  

Parenthetically, even assuming arguendo that some of the 
psychiatric symptomatology on that February 1998 VA 
psychiatric examination was attributable to the service-
connected post-traumatic stress disorder, the examiner 
assigned a GAF score of 65, indicative of only mild 
psychological, social, and occupational dysfunction.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
Court explained that "GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  See also, Cathell v. 
Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF 
of 50 is defined as ['][s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

A February 1998 VA social and industrial survey reported that 
appellant had a "rather troubled childhood", including an 
abusive father.  It was noted that he had worked for the same 
company for 20 years building roads; that he described 
occasions when he "blows up" although his co-workers "have 
learned to deal with him"; that "the hard, physical labor 
is good for him as it wears him out.  He is not sure how long 
he can continue, however, due to his back."  Additionally, 
it was reported that he was very fond of his daughter; that 
he had a girlfriend; and that he had been in drug treatment 
and was "clean and sober."  The social worker opined that 
appellant was "a bitter, angry, intense and profane 
individual who speaks of numerous fights in bars, etc.  He 
also relates thre[a]ts to kill people and himself.  He has 
been treated for PTSD on a[n] outpatient basis for over 17 
years.  He takes several medications, but, he appears to need 
more."  

On July 1998 VA psychiatric examination, appellant complained 
of increased irritability during the past four months, 
including in the workplace, which he felt might be due to the 
heat.  He was very fearful that his anger outbursts might 
endanger his employment.  His complaints included nightmares 
and initial insomnia.  However, he denied startle reaction, 
hypervigilance, or avoidance-type symptoms.  His medications 
included Valium, Prozac, Restoril, and trazodone.  His last 
psychiatric hospitalization was in 1972.  Significantly, he 
was currently employed as a construction worker.  He was not 
consuming any alcohol for fear of it interfering with his 
medications.  A history of multiple illicit substance use, 
but none since the 1970's, was noted.  On mental status 
evaluation, he was oriented and alert.  He was casually 
dressed with adequate hygiene.  Eye contact was described as 
good.  Speech was logical and goal-directed, with regular 
rate.  Mood was neutral.  Affect was slightly anxious.  He 
denied suicidal/homicidal ideation, delusions, and 
hallucinations.  Insight and judgment were fair.  It is 
highly significant that the diagnoses were "AXIS I:  None"; 
and "AXIS II:  Antisocial personality disorder."  Again, 
the examiner assigned a GAF score of 65, indicative of only 
mild psychological, social, and occupational dysfunction.  
See Carpenter.

It is reiterated that again the examiner diagnosed only a 
personality disorder as representing the currently manifested 
psychiatric symptomatology shown on that examination.  Since 
service connection is not in effect for a personality 
disorder, symptomatology attributable to a personality 
disorder may not be considered in evaluating the severity of 
the service-connected post-traumatic stress disorder.  The 
examiner additionally opined that appellant's antisocial 
personality disorder could "conceivably count for 100% of 
the problems that he is experiencing with his employment.  
Specifically, difficulty with interpersonal relationships 
especially in the work place, compromising his ability to 
work effectively."  The examiner also noted that appellant 
did not exhibit any flashbacks.  

Subsequent private and VA clinical records primarily relate 
to disabilities other than psychiatric.  Significantly, 
Laborers Union records dated from 1972 to January 2000 reveal 
that appellant was employed with the same employer for the 
most part of the 1990's through January 2000.  

In conclusion, the recent clinical evidence reveals that 
appellant has had relatively successful industrial 
functioning, intact cognitive functioning, absence of history 
of recent psychiatric hospitalizations, and reported 
responsiveness to psychotropic medication.  Moreover, his 
mood and other behavioral responses have been essentially 
intact, except for irritability and anger.  However, although 
his affect has been clinically described as irritable or 
slightly anxious, this has been medically attributed 
primarily to a personality disorder.  See, in particular, 
February and July 1998 VA psychiatric examination reports.  
He is able to maintain meaningful relationships with people, 
such as his daughter and a girlfriend.  See February 1998 VA 
social and industrial survey.  Additionally, February and 
July 1998 VA psychiatric examination reports revealed that 
GAF scores were assigned for a personality disorder, the only 
currently manifested mental condition diagnosed, indicative 
of only mild psychological, social, and occupational 
dysfunction.  

It should be pointed out that with respect to rating current 
disabilities, the more recent clinical evidence generally 
provides the more accurate picture of the disability level.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994), wherein 
the Court stated "[w]here...an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern."  The fact that the appellant is currently 
gainfully employed and has maintained employment in a 
responsible position for many years, except for periods of 
being laid off due to a physical, not mental, disability, is 
significant, since the pertinent rating criteria is 
predicated in part on the degree of industrial impairment 
caused by a service-connected psychiatric disorder.  

Even assuming that his psychiatric disability with 
longstanding interpersonal difficulties, diminished 
frustration tolerance, and irritability may adversely affect 
social and industrial adaptability to some extent, it has not 
been shown that the service-connected post-traumatic stress 
disorder (versus a personality disorder) resulted in more 
than mild social and industrial inadaptability prior to 
November 7, 1996; or, for the period on and subsequent to 
November 7, 1996, results in more than mild social and 
industrial inadaptability or results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Part 4, Code 9411.  Thus, appellant does not meet the 
criteria for an increased evaluation for the service-
connected post-traumatic stress disorder under either the old 
or amended rating criteria.  

The Board finds that the disability picture in question does 
not more nearly approximate the schedular criteria for the 
next higher evaluation, since the service-connected post-
traumatic stress disorder does not more nearly approximate a 
degree of social and industrial inadaptability that is "more 
than moderate," or results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, for the aforestated reasons.  38 C.F.R. § 4.7; VA 
O.G.C. Prec. Op., Id.; and Code 9411, effective prior to, or 
on and subsequent to November 7, 1996.  

The clinical evidence does not show that the appellant's 
service-connected post-traumatic stress disorder presents 
such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Again, he maintains employment, despite a 
psychiatric disability, and has not been frequently 
hospitalized therefor.  Since the preponderance of the 
evidence is against allowance of an evaluation in excess of 
10 percent for the psychiatric disability, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased 50 percent evaluation, but no more, (a 10 
percent evaluation for wedging of the T12 and L1 vertebral 
bodies under Diagnostic Code 5285 added to a 40 percent 
evaluation for limitation of back motion under Diagnostic 
Code 5292) for the appellant's service-connected back 
disability, classified as post-traumatic degenerative disc 
disease of the lumbar spine with anterior wedging of T12 and 
L1 vertebral bodies, is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To that extent, the appeal is allowed.  

An evaluation in excess of 10 percent for a psychiatric 
disability, classified as post-traumatic stress disorder, is 
denied.  The appeal is disallowed to that extent.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

